USCA11 Case: 21-13680      Date Filed: 07/26/2022   Page: 1 of 4




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                          No. 21-13680
                     Non-Argument Calendar
                     ____________________

RICHARD CHEATWOOD,
                                             Plaintiff-Appellant,
versus
CITY OF VESTAVIA HILLS,


                                           Defendant-Appellee,


CHIEF OF POLICE,
City of Vestavia Hills,


                                                     Defendant.
USCA11 Case: 21-13680            Date Filed: 07/26/2022       Page: 2 of 4




2                         Opinion of the Court                    21-13680

                       ____________________

            Appeal from the United States District Court
               for the Northern District of Alabama
               D.C. Docket No. 2:17-cv-00984-MHH
                     ____________________

Before ROSENBAUM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Richard Cheatwood is a former police officer for the City of
Vestavia Hills, Alabama (the “City”). After he was denied a pro-
motion to the position of Patrol Corporal and later terminated for
conduct unbecoming an officer, among other things, he filed a law-
suit claiming age discrimination and retaliation. See Age Discrim-
ination in Employment Act of 1967 (“ADEA”), 29 U.S.C.
§ 623(a)(1), (d). The district court granted summary judgment to
the City, and Cheatwood appeals.
      We affirm for the reasons stated in the district court’s thor-
ough and well-reasoned order granting summary judgment (dated
September 22, 2021). 1 We summarize these reasons briefly below.




1 We review a grant of summary judgment de novo, viewing the evidence in
the light most favorable to Cheatwood and resolving all reasonable inferences
in his favor. Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1263–64
(11th Cir. 2010).
USCA11 Case: 21-13680         Date Filed: 07/26/2022    Page: 3 of 4




21-13680               Opinion of the Court                         3

       First, Cheatwood was not qualified for a promotion to Pa-
trol Corporal under the City’s rules because, when he applied, he
was under investigation by internal affairs for alleged misconduct.
While there was evidence to support the view that the City waited
to solicit applications until the internal-affairs investigation began
in order to derail Cheatwood’s ability to pursue a promotion, no
reasonable jury could conclude that his age motivated his superiors
to stymie him from qualifying for the position or that the investi-
gation was baseless. Rather, ample and uncontroverted evidence
established that the investigation stemmed from legitimate con-
cerns about Cheatwood’s attitude and conduct and not his age. See
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000)
(stating that summary judgment may be granted “if the plaintiff
created only a weak issue of fact as to whether the employer’s rea-
son was untrue and there was abundant and uncontroverted inde-
pendent evidence that no discrimination had occurred”).
        Second, Cheatwood failed to establish a genuine issue of ma-
terial fact that the City’s proffered reasons for his termination were
pretextual. As the district court explained, even if Cheatwood did
not make the serious comment attributed to him—that he was
planning to get an AK-47 and bring it to a City Council meeting—
no reasonable jury could conclude that the City did not honestly
believe Cheatwood made the comment, based on a report and tes-
timony by a fellow officer. See Gogel v. Kia Motors Mfg. of Ga.,
Inc., 967 F.3d 1121, 1149 (11th Cir. 2020) (en banc) (“What matters
in this inquiry is what the employer in good faith believes the
USCA11 Case: 21-13680        Date Filed: 07/26/2022    Page: 4 of 4




4                      Opinion of the Court               21-13680

employee to have done, not whether the employee actually en-
gaged in the particular conduct.”).
       Cheatwood claims that the City’s response shows that it did
not honestly believe he had made the alleged threat, but we disa-
gree. Cheatwood does not dispute that, after the report of the AK-
47 threat, the Chief of Police ordered Cheatwood to leave the
premises immediately, deactivated his access card to the building,
added security to the City Council meeting that evening, and in-
creased security at City Council meetings and work sessions for the
next couple of months. Cheatwood’s arguments that the City
could have taken other actions, such as initiating a criminal prose-
cution, amount to mere second-guessing or quarreling with the
wisdom of the City’s response and are not sufficient to establish
pretext. See Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253,
1266 (11th Cir. 2010) (“We do not sit as a ‘super-personnel depart-
ment,’ and it is not our role to second-guess the wisdom of an em-
ployer’s business decisions—indeed the wisdom of them is irrele-
vant—as long as those decisions were not made with a discrimina-
tory motive.”).
        For these and other reasons explained in more detail by the
district court, we affirm the grant of summary judgment against
Cheatwood on his claims of age discrimination and retaliation un-
der the ADEA.
      AFFIRMED.